Citation Nr: 0533824	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable disability rating for right 
ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active service from April 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that the veteran's May 2004 substantive 
appeal included a request for a personal hearing at the RO.  
However, he subsequently failed to appear to that hearing in 
July 2004.  

Additionally, in the June 2005 Informal Hearing Presentation, 
the veteran's representative raises the issue of service 
connection for tinnitus in the right ear, to include as 
secondary to the veteran's service-connected right ear 
hearing loss.  The Board accepts this contention as a new 
claim.  There is no indication that the RO has ever 
adjudicated that claim.  Therefore, the matter is referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent evidence showing that the veteran has 
left ear hearing loss disability that is related to noise 
exposure during his period of active service from April 1956 
to April 1958.

3.  The veteran has level I hearing loss in both the right 
and left ear.




CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 
Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  A determination of service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran alleges that he was exposed to noise for two 
years during military training while serving as an 
infantryman.  His DD Form 214 confirms that the veteran did 
serve as a light weapons infantryman.  The Board finds this 
evidence sufficient to conclude that the veteran was exposed 
to noise in service.  

A service medical record (SMR) dated in August 1957 indicated 
that the veteran complained of difficulty hearing out of his 
right ear.  The veteran's April 1958 separation examination 
report showed a finding of right ear hearing loss, and the 
veteran was subsequently service connected for right ear 
hearing loss in an August 1958 rating decision.  SMRs are 
silent as to any left ear hearing loss complaints. 

In any event, the Board acknowledges the report of the August 
2003 VA audiological examiner who found current left ear 
hearing loss disability.  See 38 C.F.R. § 3.385.  
Furthermore, VA audiology examinations dated in April 1969, 
September 1970, August 1993, and May 1994 all show left ear 
hearing loss disability per the current VA regulation.  See 
id.  The Board finds that these audiology examinations are 
entitled to great probative weight.  Although the evidence 
demonstrates that the veteran's left ear hearing loss 
gradually developed a few years after service, the Board 
finds that because right ear hearing loss is related to noise 
exposure in service, it follows that left ear hearing loss is 
also etiologically linked to noise exposure in service.  In 
this regard, it is important to note that there is no 
indicated of high noise exposure after service.  Thus, the 
Board concludes that given the current diagnosis of left ear 
hearing loss and the history of in-service noise exposure, 
and resolving doubt in the veteran's favor, the evidence 
supports service connection for left ear hearing loss.  38 
U.S.C.A. § 5107(b).  The appeal is granted as to that issue.  

				Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right ear hearing loss is evaluated as 
noncompensable (zero percent disabling) under Diagnostic Code 
(Code) 6100.  38 C.F.R. § 4.85.  Impaired hearing will be 
considered a disability only after threshold requirements are 
met.  See 38 C.F.R. § 3.385.  Once disability is established, 
levels of hearing loss are determined by considering the 
average puretone threshold and speech discrimination 
percentage scores.  38 C.F.R. § 4.85(b), Table VI.  
Disability ratings are assigned by combining a level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

It is important for the veteran to understand that assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations based on the examinations result cited below.

In connection with his claim for an increased rating for 
right hear hearing loss, the veteran was afforded a VA 
audiology examination in August 2003.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
40
65
80
LEFT

15
30
60
65

The average puretone threshold was 51 in the right ear and 43 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.
The results were interpreted as showing mild to severe 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.

In this case, applying the results from the August 2003 VA 
examination to Table VI yields a Roman numeral value of I for 
both the right and left ear.  Applying these values to Table 
VII, the Board finds that the veteran's hearing loss is 
evaluated as noncompensable.  Simply stated, the results do 
not provide a basis to grant an increased rating, even with 
consideration of hearing loss in both ears.  The level of 
hearing loss in both ears is simply too slight. 

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for right ear hearing 
loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.85, Diagnostic Code 6100.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
rating schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  Consequently, the preponderance of the 
evidence is against the veteran's claim.  38 C.F.R. § 4.3.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in July 2003, 
as well as information contained in August 2003 rating 
decision and May 2004 statement of the case (SOC), the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the May 2004 SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A.  § 5103(a); 
38 C.F.R. § 3.159.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. § 
5103(a).  See Quartuccio, supra.

The Board observes that the RO issued the July 2003 VCAA 
notice letter prior to the August 2003 adverse determination 
on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  However, the above letter did not ask the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  Nonetheless, the Board is satisfied 
that the veteran actually knew to submit such evidence to the 
RO, given the VA medical evidence he has authorized the VA to 
obtain on his behalf and the evidence he has submitted in the 
form of written statements and private medical records.  
Moreover, the July 2003 VCAA letter, August 2003 rating 
decision, and the May 2004 SOC advised the veteran of what 
missing evidence was relevant and necessary to demonstrate an 
increased rating for right ear hearing loss.  Additionally, 
the VCAA letter dated in July 2003 advised the veteran to 
send "any additional information or evidence."  Therefore, 
any failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and VA outpatient treatment records.  The 
veteran has also submitted private medical evidence and 
several written personal statements as part of his claim for 
an increased rating and his notice of disagreement.  
Additionally, the veteran was afforded several VA audiology 
examinations.  There is no indication in the claims folder 
that the veteran identified and authorized VA to obtain any 
private medicals records besides the records the veteran 
submitted himself.  The Board also adds that the veteran 
failed to appear to a personal hearing scheduled in July 
2004.  Thus, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board adds that with respect to the veteran's claim for 
service connection for left ear hearing loss, due to the 
favorable disposition on the appeal, any defect in notice or 
assistance is not prejudicial to the veteran.  Bernard, 
supra.


ORDER

Service connection for left ear hearing loss is granted.

A compensable disability rating for right ear hearing loss is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


